DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 05/04/2022 has been entered.  Claims 1-2, 4-12 and 14-17 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous objections to Claim 7,  are withdrawn in light of Applicant's amendment to Claim 7.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 5-7 and 14 of U.S. Patent No. 10,612,390.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims in the instant application is Claim 1, which recites “at least one axial rib” whereas the Patent recites “a plurality of axial ribs”.  However, at least one axial rib has to be present in a plurality of axial ribs, so there is no patentably distinction between the two limitations.  In both instances the at least one axial rib and the plurality of axial ribs achieve the same results, namely separating “the third channel into a plurality of individual cavities”.  Further, Claim 4, of the instant application, specifically cites “the at least one axial rib comprises a plurality of axial ribs”.  While there is a difference between “at least one axial rib” and “a plurality of axial ribs”, in this instance, the difference does not patentably distinguish the two inventions.  In other words, the overall inventions are the same whether a single axial rib separates the third channel into a plurality of individual cavities or a plurality of ribs separates the third channel into a plurality of individual cavities.  In all cases a plurality of individual cavities exists.  Accordingly the inventions as a whole are the same, i.e. not patentably distinct to one of ordinary skill in the art of pump fabrication.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from canceled Claim 13.  For purposes of examination it will be assumed to depend from Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tibbott et al. US Pub. 2014/0093379.

With respect to Claim 1, Tibbott et al. disclose a gas turbine engine 10 (see Figure 2) component 100 comprising: a body 200 having a leading edge extending to a trailing edge (Paragraph 0080, lines 1-4), and extending from a radially inner end 102 (see Figure 1) to a radially outer end 104 to define a radial span (100 between 104 and 102 in Figure 1); a first internal channel 201 (see insert below) formed within the body 200 adjacent the leading edge (top of Figure 3A, portrait view); a second internal channel formed 202 within the body 200 downstream of the first internal channel 201 (see Figure 3A, and see insert below) to provide an upstream supply pressure (see small black flow arrow in 216 in Figure 4 and see insert below); a third internal channel (channel between 220 and 200 in 202, see Figures 3 and 4 and see insert below) formed within the body 200 adjacent the trailing edge (bottom of Figure 3A) and that receives the upstream supply pressure (see small black flow arrow in 216 in Figure 4) and provides a downstream supply pressure (see large black flow arrows at 206 in Figure 4 and 3A, and see insert below); a radial wall (see wall between 201 and 202 in Figure 3A) that separates the first internal channel 201 from the second internal channel 202 (see Figure 3A); a separator 220 that separates the second internal channel (202 see insert below) from the third internal channel (channel between 220 and 200 in 202, see Figures 3-4 and insert below); at least one axial rib (219 in 220, Paragraph 0086, lines 1-7, axial being orthogonal [on the page] compared to radial [in the page in Figure 3]) that separates the third internal channel (channel between 220 and 200 in 202, see Figures 3 and 4) into a plurality of individual cavities (229 left and right, see insert below); at least one pressure regulating feature (216 in 220) located at an entrance to at least one individual cavity 229 (see Figure 4) to control the downstream supply pressure (see large black flow arrows at 206 in Figure 4 and 3A, Paragraph 0087, lines 1-7) to the trailing edge (bottom of Figure 3A); wherein the at least one pressure regulating feature (216 in 220) comprises one or more crossover holes (“impingement holes” Paragraph 0082, lines 6-9, art recognized equivalents of “crossover holes” see Figure 4) formed within the separator 220, and/or one or more pedestals that form the separator; and a plurality of exits 207/206 formed in the trailing edge (bottom of Figure 3A) that communicate with an exit pressure (“local external pressure”, Paragraph 0087, line 6), 

    PNG
    media_image1.png
    530
    504
    media_image1.png
    Greyscale

and wherein the at least one axial rib (219 in 220, Paragraph 0086, lines 1-7) and the at least one pressure regulating feature (216 in 220) cooperate with each other such that the downstream supply pressure mimics (“match”, Paragraph 0087, lines 1-7) the exit pressure along the radial span (100 between 104 and 102 in Figure 1).

With respect to Claim 2, as it depends from Claim 1, Tibbott et al. disclose the at least one pressure regulating feature (216 in 220, see insert above) comprises a plurality of pressure regulating features (there are at least two 216 in each cavity, see Figure 4).

With respect to Claim 12, as it depends from Claim 1, Tibbott et al. disclose the pressure regulating features (216 in 220) are formed in a baffle (left side of 220 as seen in Figure 3) positioned within (see Figure 3B and 4) the second internal channel 202.

With respect to Claim 14, as it depends from Claim 1, Tibbott et al. disclose the radial wall (see wall between 201 and 202 in Figure 3A, see insert above) that separates the first internal channel 201 from the second internal channel 202 comprises a first radial wall (see wall between 201 and 202 in Figure 3A), and wherein the separator (220 in Figure 4 having rib 219) comprises a second radial wall (see Figure 3B and 4) that is positioned downstream of the first radial wall (see wall between 201 and 202 in Figure 3A) such that the third internal channel (channel between 220 and 200 in 202, see Figures 3 and 4) is downstream (the bottom of the third channel i.e. the right cavity is downstream of 202, see insert above and Figure 4) of the second internal channel 202.

With respect to Claim 15, as it depends from Claim 1, Tibbott et al. disclose the at least one pressure regulating feature (216 in 220) comprises a plurality of pressure regulating features (see Figure 3B there are four 216’s on the left side of 220), and wherein at least some of the plurality of pressure regulating features comprise a plurality of pedestals (area of 220 between holes 216 in the radial direction, see Figure 1), and wherein the separator (220 in Figure 3B having 219) comprises a set of pedestals (areas of 220 above and below hole 216) from the plurality of pedestals that are generally aligned with each other (one on top of the other from 102 to 104 see Figure 1) in a radial direction (into the page in Figure 3B) such that the third internal channel (channel between 220 and 200 in 202, see Figures 3 and 4) is downstream (the bottom of the third channel, i.e. the right cavity is downstream of 202, see insert above and Figure 4) of the second internal channel 202.

With respect to Claim 16, as it is assumed to depend from Claim 1, Tibbott et al. disclose a baffle (left side of 220 as seen in Figure 3) positioned within the second internal channel 202 such that the separator (220 in Figure 3B having 219) comprises a baffle wall portion (wall of 220 adjacent 206, see Figure 3A) of the baffle (left side of 220 see Figure 3B) that extends in a radial direction (into the page), and wherein the pressure regulating features (216 in 220) are formed in the baffle (see Figure 3B ), and wherein the at least one axial rib (219 in 220, Paragraph 0086, lines 1-7) extends from one side of the baffle wall portion (wall of 220 adjacent 206, see Figure 3A) to separate the third internal channel (channel between 220 and 200 in 202, see Figures 3-4 and insert above) adjacent (the channel between 220 and 200 is next to the trailing edge, see insert above) to the trailing edge (Paragraph 0080, lines 1-4, see insert above) into the individual cavities (229 left and right, see insert above).

With respect to Claim 17, as it depends from Claim 1, Tibbott et al. disclose a compressor section 13/14 (see Figure 2) defining an engine center axis (X-X, see Figure 2); a combustor section 15 downstream of the compressor section (see Figure 2); and a turbine section 16/17/18 downstream of the combustor section 15, wherein the turbine section 16/17/18 includes a turbine component 100 comprising a body 200.


Allowable Subject Matter
Claims 4-6 are rejected on the ground of nonstatutory double patenting and would be allowable upon filing of a terminal disclaimer.
Claims 7-11 are objected to for depending from rejected base claims.
See prior Office action for reasons of indicating allowable subject matter.


Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.

In response to applicant's argument, see Remarks, Page 10, lines 1-7, namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a separator”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments, see Remarks, Page 10, lines 7-13, that the “crossover holes” are not located in the “Examiner’s ‘separator 219’”; in the previous Office action the “radial separator” (Claim 13) was clearly identified as the “left side 220 in Figure 3B having 219” (see previous Office action, Page 9, last paragraph).  Element 219 was clearly identified as the “at least one axial rib” (see previous Office action, Page 8, line 1).  The regulating features 216, which are “impingement holes” (Paragraph 0082, lines 6-9), art recognized equivalents of “crossover holes”, are located in the separator/baffle 220 (see Figure 3B).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/08/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746